UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1246


STEPHEN D. CHAMBERLAIN,

                    Plaintiff - Appellant,

             v.

SAMUEL J. BROWN; MARIETTA B. WARREN; JUDITH C. CHAMBERLAIN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-02880-GLR)


Submitted: September 30, 2019                                Decided: November 6, 2019


Before WILKINSON, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Chamberlain, Appellant Pro Se. Alvin I. Frederick, ECCLESTON & WOLF,
PC, Hanover, Maryland; Patrick Dugan McKevitt, WHITEFORD, TAYLOR &
PRESTON, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen D. Chamberlain appeals the district court’s orders dismissing his amended

complaint and denying reconsideration.       We have reviewed the record and find no

reversible error in the district court’s rejection of Chamberlain’s abuse of process claims,

the only claims he raised on appeal. Accordingly, we affirm for the reasons stated by the

district court. Chamberlain v. Brown, No. 1:17-cv-02880-GLR (D. Md. Aug. 1, 2018; filed

Feb. 28, 2019 & entered Mar. 1, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2